Order, Supreme Court, New York County (Barbara Jaffe, J.), entered on or about February 3, 2012, which, in this personal injury action, denied defendant’s motion to set aside the jury award in the amount of $180,000 for plaintiffs past lost earnings, and granted plaintiffs motion for an order entering judgment in accordance with the jury verdict, unanimously affirmed, with costs.
Although the lost earnings award was based solely on plaintiffs testimony, without supporting documentation, defendant did not challenge the testimony by using plaintiffs employment records or any other evidence (see Kane v Coundorous, 11 AD3d 304, 305 [1st Dept 2004]). The evidence of plaintiffs earnings immediately preceding his accident was sufficient to support the jury’s award for past lost earnings (id.). Concur— Gonzalez, EJ., Tom, Richter and Abdus-Salaam, JJ.